     Case 2:18-cv-03081-JAM-CKD Document 23 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TEENA S. FERRERRA,                                No. 2:18-cv-03081 JAM CKD
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”).

21          On April 27, 2020, the magistrate judge filed findings and recommendations herein which

22   contained notice to the parties that any objections to the findings and recommendations were to be

23   filed within fourteen days. Defendant has filed objections, and plaintiff has filed a response to the

24   objections. The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
     Case 2:18-cv-03081-JAM-CKD Document 23 Filed 06/23/20 Page 2 of 2

 1         IT IS HEREBY ORDERED that:
 2         1. Plaintiff’s motion for summary judgment (ECF No. 17) is granted;
 3         2. The Commissioner’s cross-motion for summary judgment (ECF No. 18) is denied;
 4         3. This matter be remanded for further proceedings consistent with the findings and
 5   recommendations.
 6
     DATED: June 22, 2020
 7
                                                /s/ John A. Mendez____________             _____
 8

 9                                              UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
